Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant's amendments, filed December 31, 2020 are respectfully acknowledged and have been fully considered. 
Claims 1, 4, and 14 are amended. Claims 2, 3, 5, and 19-22 are cancelled.
Claims 1, 4, and 6-18 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed December 31, 2020, the rejections of independent claim 1 and now independent claims 4 and 14 are withdrawn. The rejections of claims 6-13 and 15-18 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed December 31, 2020, and based on an updated, thorough search of the prior art of record, Claims 1, 4, and 6-18 are found to be in condition for allowance.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Horie (20130193532 A1) teaches portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "wherein: the core of the core-side component is made of a conductive material, and the second coupling member includes a conductor that supplies, to the core, a signal from a signal transmitting circuit on the printed circuit board" in combination with all other limitations of the claim.

Claim 4:
	While closest prior art Horie (20130193532 A1) teaches portions of the limitations of independent Claim 4, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 4, namely "the second coupling member includes a conductor that electrically connects the coil and a capacitor placed on the printed circuit board to each other, and forms a resonance circuit" in combination with all other limitations of the claim.

Claim 14:
	While closest prior art Horie (20130193532 A1) teaches portions of the limitations of independent Claim 14, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 14, namely "on an end surface of a side of the second coupling member that faces the first coupling member, a first conductor is disposed, the first conductor contacting and electrically connecting a first one of the first electrode and the second electrode that is on a side of the dielectric that faces the second coupling member, and a second conductor is disposed, the second conductor contacting and electrically connecting a second one of the first electrode and the second electrode that is on a side opposite to the side of the dielectric that faces the second coupling member, at a position shifted from a position of the first conductor in the axial direction and a direction orthogonal to the axial direction, the first one of the first coupling member and the second coupling member being different from the second one of the first coupling member and the second coupling, and on the second coupling member, a first line portion and a second line portion that connect the first conductor and the second conductor to the printed circuit board are formed" in combination with all other limitations of the claim.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624